Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email response (dated 05/12/21) to interview with Attorney James Pechacek on 05/12/21.

The application has been amended as follows: 
Claim 1, line 10, replaced: “a bore”, with: --a constant diameter bore--.
Claim 3, lines 2-4, deleted: “; and wherein the step of forming the bore hole includes maintaining a constant bore hole diameter through both the electrically-insulative tube and the sensor”.
Claim 24, line 7, replaced: “a bore”, with: --a constant diameter bore--.
Claim 29, line 9, replaced: “a bore”, with: --a constant diameter bore--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Gotthardt et al. (US 5,016,646) and de Graff et al. (US 2011/0034912) are the most pertinent prior art to the claims as amended, however they do not teach all of the features of claims 1, 24 and 29.  Specifically, the prior art to Gotthardt does not disclose that the bore hole would or could be formed such that it was of a constant diameter or in a single step, as now required by the independent claims.  This in conjunction with the remaining steps of the claimed methods, serves to render the claims novel over the prior art.  There is no reason to modify the method of Gotthardt further to include the new limitations.  de Graff does not cure the deficiencies of Gotthardt.  The remaining cited prior art is relevant, but does not disclose or teach the limitations of the independent claims now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/            Examiner, Art Unit 3729                                                                                                                                                                                            
/PETER DUNGBA VO/            Supervisory Patent Examiner of Art Unit 3729